DISMISS and Opinion Filed July 5, 2016




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00668-CV

                    GREG BANKS AND NICKEL REAL ESTATE, INC.
                      D/B/A NICKEL PROPERTY, INC., Appellants
                                       V.
                        CHARLES KIM AND JIN KIM, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00970

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Francis
       Before the Court are the motions to dismiss filed by appellants. Each appellant moves for

voluntary dismissal of the appeal. We grant appellants’ motions and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE

160668F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GREG BANKS AND NICKEL REAL                         On Appeal from the 298th Judicial District
ESTATE, INC. D/B/A NICKEL                          Court, Dallas County, Texas
PROPERTY, INC., Appellants                         Trial Court Cause No. DC-12-00970.
                                                   Opinion delivered by Justice Francis.
No. 05-16-00668-CV        V.                       Justices Fillmore and Schenck participating.

CHARLES KIM AND JIN KIM, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees CHARLES KIM AND JIN KIM recover their costs of
this appeal from appellants GREG BANKS AND NICKEL REAL ESTATE, INC. D/B/A
NICKEL PROPERTY, INC.


Judgment entered July 5, 2016.




                                             –2–